NO. 07-09-0108-CV

                                      IN THE COURT OF APPEALS

                              FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL B

                                         OCTOBER 27, 2009
                                  ______________________________

                                     In the Interest of D.A.C., A Child

                               _________________________________

                   FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                         NO. 12,093; HON. STEVEN EMMERT, PRESIDING
                               _______________________________

                                         Anders Opinion
                               _________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

         Jennifer Carpenter appeals from an order terminating her parental rights to her son,

D.A.C.         The trial court appointed Carpenter counsel to represent her on appeal.

Thereafter, her appointed counsel filed an Anders1 brief and motion to withdraw.2 In the

brief, appellate counsel certified that he diligently reviewed the record and concluded the

appeal was meritless. So too did counsel inform his client of his conclusion and of her right

to review the record and file a pro se response to the brief and motion. This court also




         1
             Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

         2
          The trial court appointed appellate counsel to represent Carpenter via the directives contained in the
Texas Fam ily Code. T EX . F AM . C OD E A N N . §107.013 (Vernon Supp. 2006) (stating that an indigent parent is
entitled to appointed counsel in proceedings to term inate the parent/child relationship).
informed Carpenter in writing of counsel’s motion and brief and of her right to respond by

October 12, 2009. Carpenter failed to do so.

        Appellate counsel discussed nine possible issues for appeal but then explained why

they were not viable. We also reviewed the record for arguable grounds warranting

reversal as required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Upon conducting that review, we determined that Carpenter 1) had notice of the ground

proffered for terminating her parental rights, 2) appeared at the hearing, and 3) through

counsel, had the opportunity to defend against the accusation, present evidence and

cross-examine witnesses.              Furthermore, the evidence presented at trial legally and

factually supported the finding that Carpenter had previously had her parental rights

terminated with respect to two other children under subsections D and E of §161.001 of

the Texas Family Code.3 The record also contains evidence upon which the trial court

could clearly and convincingly find that termination of Carpenter’s parental rights was in the

best interest of the child.

        Having found no arguable merit to the appeal, we affirm the order for termination

and grant counsel’s motion to withdraw.



                                                             Brian Quinn
                                                             Chief Justice




        3
           The Fam ily Code provides a basis for term ination if the parent “had his or her parent-child
relationship term inated with respect to another child based on a finding that the parent's conduct was in
violation of Paragraph (D) or (E) or substantially equivalent provisions of the law of another state.” T EX . F AM .
C OD E A N N . § 161.001 (1)(M) (Vernon Supp. 2009).

                                                         2